Citation Nr: 1140733	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-15 723	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to an earlier effective date prior to August 25, 1998, for the grant of service connection for post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which implemented the May 2005 Board grant of service connection for PTSD at 70 percent disabling and entitlement to individual unemployability (TDIU) both effective August 25, 1998.  In January 2006, the Veteran disagreed with the effective date assigned his grant of service connection for PTSD. 

In a September 2008 Board decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in November 2009, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the portion of Board's decision that denied entitlement to an earlier effective date prior to August 25, 1998, for the grant of service connection for post traumatic stress disorder for proceedings consistent with the first Joint Motion filed in this case.  In March 2010, the Board again denied the claim.  In April 2011, Court ordered that a second Joint Motion be granted.  Specifically, the Board is directed to consider the applicability Mayhue v. Shinseki, 24 Vet. App. 273 (2011), which was issued after the March 2010 Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The application received on February 28, 1973 on a VA Form 21-526, Veteran's Application for Compensation or Pension, was a claim for pension.

3.  The Veteran first filed a claim for service connection for PTSD in a VA Form 21-526, which was received on April 13, 1984.

4.  The Veteran first reported a fire on ship that killed his friend in a May 1984 VA treatment record which also contained the first diagnosis of PTSD.

5.  In February 1987, VA received a service personnel record indicating that the Veteran served on the USS FDR from approximately September 1966 to September 1968.

6.  In February 1999, VA received a response from the United States Armed Services Center for Research of Unit Records (USASCRUR) which contained the 1966-1968 command histories for the USS FDR reflecting that on November 4, 1966, a fire broke out in the USS FDR's supply storeroom and killed eight crewman. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 13, 1984, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify a veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Nevertheless, in this case, the Veteran is challenging the effective date for the grant of service connection for PTSD.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in June 2001 before PTSD was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also VAOPGCPREC 8-03 (December 22, 2003).  Accordingly, the Board finds that further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of service connection for PTSD.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA is not required to provide claimant with an additional VCAA notice after the filing of a Notice of Disagreement challenging the effective date of an award for benefits).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA, private medical, and Social Security Administration (SSA) records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an earlier effective date.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2006 statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran is seeking entitlement to an effective date prior to August 25, 1998, for a grant of service connection for PTSD.  As will be discussed below, he contends that the effective date of this grant should be either April 9, 1973, or April 13, 1984.

In February 1973, the Veteran filed a claim for non-service connected pension for a physical and mental breakdown that started in December 1972.  A June 1973 rating decision denied non-service connected permanent and total disability benefits for a personality disorder and noted that alcoholism and drug abuse was the result of the Veteran's own willful misconduct.  

In April 1984, the Veteran first filed a claim for service connection for PTSD.  An August 1984 rating decision denied service connection for PTSD and referenced the Veteran's stressor of placing the body of his friend who died in a fire in a body bag.  Although he filed a notice of disagreement (NOD) with that decision in August 1984 and a SOC was issued in September 1984, the Veteran failed to perfect his appeal, rendering the August 1984 rating decision final.  38 C.F.R. §§ 20.202, 20.302.  

In August 1986, the Veteran filed to reopen his claim for PTSD.  In December 1986, VA sent the Veteran a letter asking for specific details of the in-service stressful incidents that led to his PTSD such as dates, places, unit of assignment, description of the events, medals or citations received as a result of the incident and names of any other individuals involved in the events.  It was noted that this information was necessary to obtain supportive evidence of the stressful event and failure of a response might make this difficult or impossible.  

In February 1987, the Veteran stated that between 1966 and 1967 onboard the USS FDR aircraft carrier off the shores of Vietnam, there were many fires on a daily basis and during one such fire he attempted to rescue his friend Ray and eight men died.  He also identified the stressors of a man being chopped into pieces after being thrown into the blades of a plane, ships crashing at sea and people getting knocked around and injured, and aiding other ships such as the USS Forrestal where 143 men died.  The Veteran's narrative was forwarded to the United States Army and Joint Services Environmental Support Group (ESG) which responded in June 1987 that a review of the records did not confirm the instances that the Veteran cited in his letter.  The USS FDR made one cruise to Vietnam launching their first strike in August 1966.  Additionally, the ESG indicated that the USS FDR returned from the Vietnam waters in January 1967.  It then deployed to the Mediterranean in September 1967 returning in May 1968.  The ship then went into the shipyard for a major overhaul and was still in overhaul when the Veteran was discharged.  The Board notes that the Veteran's enlisted performance record showed that he served on board the USS FDR from approximately September 1966 until September 1968.  

A February 1987 rating decision, which was confirmed by a July 1987 rating decision, denied the claim for PTSD because the alleged stressors were not corroborated.  The Veteran appealed this decision.  During a November 1988 hearing, the Veteran testified that in the summer of 1967, there was a fire onboard the ship where eight men died.  In April 1990, the Board upheld the denial of service connection for PTSD.  

In March 1992, the Veteran alleged clear and unmistakable error (CUE) with the August 1984 rating decision and the April 1990 Board decision.  The Board denied reconsideration of its decision in June 1992.  A February 1996 rating decision determined that the August 1984 decision was subsumed by the April 1990 Board decision and that a motion for reconsideration of the April 1990 Board decision was the proper recourse.  

In August 1998, the Veteran filed what was construed as a claim to reopen.  In February 1999, VA received a January 1999 response from the United States Armed Services Center for Research of Unit Records (USASCRUR) that was addressed to the Veteran's representative.  On the second page of the document, it was noted that the Veteran's representative stated that he was interested in documenting instances of fires occurring aboard the USS FDR after April 7, 1967 because that was the date the Veteran completed a fire fighting course.  USASCRUR informed that all U.S. Navy recruits attend fire fighting and damage control training while in Recruit training, which the Veteran completed in August 1966.  USASCRUR enclosed an extract from the 1967 command history for the USS Forrestal, an extract from the 1966 command history for the USS Oriskany, and the 1966-1968 command histories for the USS FDR, which was the Veteran's unit of assignment.  The response stated that a fire broke out in July 1967 aboard the USS Forrestal that killed 134 men and injured 64 in the Gulf of Tonkin.  The USS FDR was in the vicinity of Florida at that time.  The USS FDR provided damage control assistance to the USS Oriskany when a flash fire occurred in October 1966 that killed 43 people.  On November 4, 1966, a fire broke out in the supply storeroom of the USS FDR that took the lives of eight crewmen.  The 1966-1968 command histories did not list any other fires on the USS FDR.  It was further noted that in order to conduct a deck log search of the fires on the USS FDR, more specific dates were required.  

Thereafter, an April 1999 affidavit from the Veteran reflected that on November 4, 1966, he was on board the USS FDR when a fire broke out that resulted in several causalities.  He also stated that he witnessed and assisted in the damage control of the USS Oriskany when the USS FDR assisted that ship after a flash fire.  

In February 2004, USASCRUR confirmed that eight men died in a fire on board the USS FDR on November 4, 1966, when the ship was in station in the Gulf of Tonkin.  In May 2005, the Board granted the claim for entitlement to service connection for PTSD based in part on the February 2004 USASCRUR record which verified the November 1966 fire on board the USS FDR.  A July 2005 rating decision effectuated the grant.

In the January 2006 NOD, the Veteran's representative argued that April 9, 1973, should be the effective date for the grant of service connection for PTSD.  However, the Board cannot identify any claim received on that date.  Rather, the Veteran's representative is most likely referring to the date VA received the Veteran's claim for non-service connected pension for a physical and mental breakdown, which was February 28, 1973, not April 9, 1973.  That claim was denied in June 1973 and the Veteran received notice of the denial that same month.  The Veteran failed to perfect an appeal with regard to the denial of his pension claim, rendering it final.  38 C.F.R. §§ 20.202, 20.302.  

To the extent the Veteran is contending that VA should have construed his February 1973 claim for pension as a claim for compensation for PTSD, the Board disagrees.  A claim is a communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim must identify the benefit sought and indicate an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.)  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  The Court in Stewart outlined factors to consider when determining how to construe an application that can be applied to the facts in the Veteran's case.  See Stewart, 10 Vet. App. at 19.

In this regard, there is no clear intent on the part of the Veteran to request entitlement to service connection for PTSD in the February 1973 Form 21-526.  The Board finds it significant that the Veteran left items 27-28 blank.  A notation on Form 21-526 read "Items 27, 28, and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  Importantly, the Veteran completed items 34A-38C in response to the notation that read "Items 34A through 38C should be completed only if you are applying for nonservice-connected pension," which was the claim addressed by the RO.  There is nothing in the application suggesting that the Veteran intended to file a claim for compensation for PTSD.  The Board observes that the Veteran wrote "physical and mental breakdown that started in the first week of December 1972" under item 25, "nature of sickness, disease or injuries for which this claim is made and date each began."  The application contains no statement by the Veteran offering a link between "physical and mental breakdown" and his service.  In fact, he indicated that his breakdown did not begin until December 1972, approximately four years after his separation from service in September 1968.  Additionally, the evidence associated with the development of the claim for pension did not contain a diagnosis of PTSD.  On the contrary, the private treatment records received from F.H.H. reflected that the Veteran was treated following family problems and was given diagnoses of depressive neurosis and moderate antisocial personality disorder.  There is no mention of his military service in these records.  In summary, there was nothing in the February 1973 application which VA could construe as evidencing a belief in entitlement to compensation for PTSD.  Thus, entitlement to an earlier effective date of February 28, 1973 for the grant of service connection for PTSD is not warranted.  38 C.F.R. § 3.400.

In the May 2006 VA Form 9, the Veteran's representative argued that the effective date should be April 16, 1984.  However, the Board notes that April 13, 1984, is the earliest date VA received the Veteran's original claim for entitlement to service connection for PTSD.  The Veteran's representative cited 38 C.F.R. § 3.156(c), which relates to the reopening and reconsideration of a claim based on the submission of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  (The Board observes that the provisions of 38 C.F.R. § 3.156(c) were amended effective October 6, 2006, following the claim for an earlier effective dated made in the January 2006 NOD.  See 71 Fed. Reg. 52455-52457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2010)).)  He essentially contends that the Veteran is entitled to service connection for his PTSD effective from April 13, 1984, which is the date of his original claim, because the Veteran's service connection claim was reopened and granted based on the submission of the stressor verification report from the service department (USASCRUR).

After considering the Veteran and his representative's contentions as well as the Court's decision in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Board finds that the effective date for the award of service connection for PTSD should be April 13, 1984.  As noted by the Veteran's representative, 38 C.F.R. § 3.156(c) does allow for the retroactive assignment of an effective date when a previously denied claim is reopened and service connection is granted based all or in part on new service department evidence.  The representative is also correct in observing that in this case the Veteran's claim was reopened and granted in part based on the service department's verification of the Veteran's stressor.  Both assertions are true regardless of which version of 38 C.F.R. § 3.156(c) is considered.  Thus, it is of no consequence which version of 38 C.F.R. § 3.156(c) the Board applies.

What is at issue in this case is the applicability of 38 C.F.R. § 3.156(c)(2), which notes that reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, JSRRC, or from any other official source.  

In the present case, the Veteran's claim was granted in part based on records obtained from what is now known as the JSRRC.  Unlike service treatment records, a JSRRC search of service records is not automatically requested in response to a claim.  Rather, in PTSD cases, JSRRC is typically contacted in an effort to corroborate information provided by the Veteran regarding his alleged stressors.  JSRRC researches Navy records containing historical information on individual units as well as some personnel records as they relate to the stressful events described by veterans claiming service connection for PTSD.  JSRRC provides regional offices with summaries of its findings but does not evaluate evidence, render opinions, make conclusions, or decide the merits of a claim.  Many records are quite voluminous, which is the reason behind JSRRC's requirement that the Veteran provide, at a minimum, a 60-day time period in which the claimed stressor occurred.  In other words, JSRRC is contacted in response to information that a veteran provides regarding his alleged PTSD stressors.  Thus, in order to properly conduct a search, a veteran must adequately identify and describe his claimed stressor.  See M 21-1MR, Part IV, subpart ii, 1.D.15.c. 

As discussed above, the Veteran's claim was denied, in part, in rating decisions dated in August 1984 and July 1987 because he did not provide specific stressor verification evidence.  The first mention of a stressor was in a May 1984 VA treatment entry when the Veteran reported that his friend was killed in a fire on ship and he recalled placing his burnt body in a bag.  A date for this event was not specified.  In his August 1986 claim to reopen, the Veteran indicated that he had PTSD as the result of his experiences in Vietnam.  The May 1987 letter specifically requested such evidence and notified him of the consequences if he did not submit this information.  In his February 1987 narrative, the Veteran provided the time frame of 1966 to 1967, an entire year period.  The June 1987 response from the ESG (which was received by VA in July 1987) stated that a review of the records did not confirm the stressors identified by the Veteran in his February 1987 narrative.  Of note is that the ESG response indicated that the USS FDR made one cruise to Vietnam launching the first strike in August 1966 and the ship returned from the Vietnam waters in January 1967.  Until August 25, 1998, the Veteran failed to provide sufficient information for VA to identify and obtain the service department records that could verify his in-service stressor, despite being asked for this information.  In this regard, the Veteran had previously stated in February 1987 that between 1966 and 1967 on the USS FDR when it was off the shores of Vietnam, there were many fires on a daily basis and during one such fire he attempted to rescue his friend Ray and eight men died.  Later, the Veteran testified in November 1988 that eight men died in a fire onboard the USS FDR while it was off the coast of Vietnam in the summer of 1967, during which time the ESG reported that the USS FDR had already returned from Vietnam.  The Veteran had been informed of the ESG's findings in detail in the August 1987 SOC, which reflected that the USS FDR was not in the vicinity of Vietnam during the summer of 1967.  In fact, it was not until after the Veteran's representative received the January 1999 response from the USASCRUR verifying that a fire broke out in the supply room on the USS FDR on November 4, 1966, that took the lives of eight crewman, that the Veteran reported in April 1999 that he was on board the USS FDR when the fire occurred on that date.  

However, the Court's guidance indicates that 38 C.F.R. § 3.156(c)(2) is not for application in this case.  Mayhue, 24 Vet. App. 273 at 280.  The claim for an earlier effective date for PTSD in that case had been denied by the Board because the appellant failed to provide specific information concerning specific traumatic incidents in service which produced the stress that resulted in the claimed PTSD.  Id. at 275.  During a VA examination in connection with his initial claim, the Veteran reported that he let a friend sleep in his bed one night and the friend was killed when the area containing his bed was shelled.  The RO denied the claim because the stressor was not specific enough for verification.  The PTSD claim was subsequently granted following a report from the Center for Research of Unit Records which indicated that the appellant's base camp in Vietnam was attacked.  Although the Court acknowledged that the appellant did not comply with VA's repeated requests to submit additional information to verify his claimed stressors, VA ultimately granted service connection based on attacks on the base camp where his unit was stationed in Vietnam, not on any of the other alleged stressors the Veteran did not elaborate on.  Id. at 279-280.  The Court concluded that the information that the Center for Research of Unit Records ultimately used to verify the appellant's stressor-i.e. his unit number and the dates of his duty in Vietnam-was always a part of the claims file.  Id. at 280.  The Court continued that notwithstanding the fact that the appellant did not cooperate fully with VA's requests for information to verify other claimed stressors, VA's failure to verify his stressor was the result of an administrative error in locating his unit records.  Id.  The Court observed the Secretary's statement in the proposed rule amending 38 C.F.R. § 3.156(c) noting that the reason VA reconsiders decisions based on newly discovered service department records is that a claimant should not be harmed by an administrative deficiency of the government.  Id.; 70 Fed.Reg. at 35,389.

The Board is unclear what the Court meant when it stated that the Veteran's unit number and dates of his duty in Vietnam were "always part of the claims file."  In the Court's discussion and recitation of the evidence, it is not clear when the Veteran's unit number and dates of duty in Vietnam were associated with the claims file.  The Court could also be indicating that the Veteran's unit number and Vietnam service dates were always in VA's constructive possession.  It is also possible that the Court deduced that these records were always part of the claims file because that is what CRUR needed to verify the appellant's stressor.  Mayhue, 24 Vet. App. at 275.  

The Board concludes that even assuming the strictest interpretation of the Court's intent, at the time he filed his initial claim for PTSD in April 1984, the Veteran provided VA with sufficient information to identify and obtain his service personnel records which contained his unit of assignment, which ultimately led to his grant of service connection for PTSD.  The Board finds the comments VA made in the course of the final rule making for 38 C.F.R. § 3.156(c)(2) with regard to how service department records are typically associated with the claims file useful.  When a claim for disability benefits is filed, VA seeks to obtain a complete copy of the veteran's service medical (now treatment) records from the service department.  Accordingly, with respect to service treatment records, a completed application form that sufficiently identifies the veteran's branch and dates of service will ordinarily be sufficient to enable VA to obtain the veteran's service medical records.  If a newly discovered service department record is one that VA should have received at the time it obtained the veteran's service medical records, we believe it ordinarily would be within the scope of proposed § 3.156(c)(1).  However, some types of service records would not commonly be associated with a veteran's service medical records even though they may reflect or otherwise relate to treatment or hospitalization during service.  With respect to such records, we believe a determination must be made on a case-by-case basis as to whether the claimant provided VA with sufficient information to identify and obtain the record at the time of the prior claim.  See 71 Fed. Reg. 52455-52457 (September 6, 2006).  

The Veteran's DD 214 Form was associated with the claims file in May 1973 in response to his claim for pension.  The Veteran's DD 214 Form reflects that he was in the Navy and that his last duty assignment was the USS FDR.  He had one year and two months of foreign and/or sea service.  In his April 1984 Form 21-526 for "service connect for the post traumatic stress nervous condition disorder:  1966-1968," he indicated that he was presently an inpatient at the VAMC.  The VA records obtained in connection with his claim contain a May 1984 VA treatment record reflecting a diagnosis of PTSD based at least in part on the Veteran's report that his friend was killed in a fire on ship.  

A June 1984 deferred rating decision indicated that the Veteran's service treatment records should be obtained including any citations or commendations received by his unit.  The Veteran was to be requested to furnish any evidence of unit or personal citations, awards, or commendations received during his active duty period if he had them in his possession.  Per a June 1984 request for information, it appears that his service treatment records were obtained in July 1984.  There is no indication that his service personnel records were requested or obtained.  Nor is there any indication that he was told to furnish any unit or personal citations.  

Pursuant to the Veteran's August 1986 claim to re-open, in December 1986, the RO requested the service department to furnish copies of appropriate pages from the Veteran's service personnel file to include those showing his unit assigns, dates of assignments, and official travel outside the continental United States.  His enlisted performance record that showed he was onboard the USS FDR from September 1966 to September 1968 was associated with the claims file in February 1987.  

Under the facts of this case, it appears that the Veteran provided VA with sufficient information at the time of his April 1984 PTSD claim to identify and obtain his service personnel records.  The Veteran did not provide any additional information in the course of his August 1986 claim to reopen that he did not provide in his initial April 1984 claim.  It appears that VA developed a Circular which provided further guidance with regard to how to develop claims for PTSD at the time of his claim to reopen in 1986 which prompted the RO to obtain the Veteran's enlisted performance record.  As the Board cannot identify anything additional provided by the Veteran in 1986 that he did not provide in 1984, the Board concludes that VA should have requested the Veteran's service personnel records at the time of his initial claim filed in April 1984.  Thus, under the facts presented here, the Board concludes that the service personnel records should have been obtained pursuant to 38 C.F.R. § 3.156(c)(1) at the time his initial claim was filed in April 1984. 

Applying the reasoning in Mayhue to the case at hand, the Board concludes that VA's failure to verify the Veteran's stressor was the result of an administrative error in locating his unit records.  24 Vet. App. at 280.  The records received from USASCRUR in 2004 that confirmed that eight men died in a fire on board the USS FDR on November 4, 1966, when the ship was in station in the Gulf of Tonkin were relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Thus, VA should have reconsidered the claim, notwithstanding 38 C.F.R. § 3.156(a).  In addition, there were VA medical records showing that the Veteran had been diagnosed with PTSD and that such a diagnosis may have been related to service.  Accordingly, an earlier effective date of April 13, 1984, which was the date of the Veteran's original claim, is warranted.


ORDER

Entitlement to an effective date of April 13, 1984, for the grant of service connection for PTSD is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


